Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 06/01/2021. Claims 1-3, 5-12, 14-18 and 20 are currently pending. Claims 4, 13 and 19 are canceled per Applicant’s request.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments
Regarding arguments on the objections to the specification, the amendment is accepted and the previous objections are withdrawn. However, examiner discovered illogical disclosures in other places. See the new office action below.
the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues (pg. 9 line 3 - pg. 10 end of page) that (1) the amended claim 1 recites “computer-implemented method for improving borehole dispersive wave processing” and independent claims 1, 10 and 16 recite a particular technological solution to an identified problem, as opposed to "merely claiming the idea of a solution or outcome according to recent Subject Matter Eligibility Decisions *2-3 (Nov. 2, 2016). Then continued to argue (2) "if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. No further analysis is required. The claim is eligible at Step 2A." See October 2019 Update: Subject Matter Eligibility Memorandum at page 11.
Examiner respectfully disagrees with the arguments and arguments is not persuasive because (1) mere reciting “method using a computer” is not sufficient to show an improvement and the nature of the improvement is in the abstract idea itself. Improvement of an abstract idea using a computer cannot be treated as an improvement of computer technology nor mining technology nor filed of use and (2) No significant additional elements are recited. No particular machine nor real world transformation cannot be located in the claims. As stated earlier, improvement of an abstract idea using a computer cannot be treated as an improvement of computer 
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Specification
	The disclosure is objected to because of the following informalities: In 
Paragraph 0046, the phrase “On the left is a graph 640 of the dispersion response indicated by the picked points 510 (i.e. a graph of coherence/semblance map 500 that has been rescaled and has the coherence/semblance values removed)” is illogical because the degree of dispersion (or opposite meaning of size of coherence / semblance) is decoupled into the right graph 650 and the remaining dispersion free lowness-frequency curve is shown in the left graph 640. The phrase “a graph 640 of the dispersion response” should be replaced with “a graph 640 of the dispersion free slowness curve” or with an appropriate phrase. 
	Since the phrase “dispersion response” is misleading and is used in numerous locations in the specification, the phrase should be replaced with “dispersion free slowness curve” or with “dispersion free slowness point” depending on the context. (dispersion free slowness cure for  [0043] and dispersion free slowness point for [0044] for instance) or with an appropriate phrase.


Claim Objections
	Claims 1, 10, and 16 are objected to because of the following informalities:  
As per claims 1, 10 and 16, the limitation “a slowness-frequency response” in “extracting (or extract) a slowness-frequency response from the acoustic waveforms” should be replaced with “a dispersion free slowness-frequency curve” or with appropriate phrase. The phrases “a slowness-frequency response” in the rest of claims should be replaced with appropriate phrases accordingly. (Please check claims 5, 6 and 14 for “slowness-frequency response”)
	The limitation “the dispersion model” in “and performing (or perform) a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency response and the dispersion model” should be replaced with “an estimated slowness-frequency curve simulated by the dispersion model” or with an appropriate phrase. 
As per claims 2, 11 and 17, the limitation “a slowness-frequency response” and “the dispersion model” in “comprises minimizing the difference between the slowness-frequency response and the dispersion model” should be replaced with appropriate phrases accordingly as suggested in the base claims 1, 10 and 16.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method for improving borehole dispersive wave processing, the computer-implemented method comprising: (1.A)
obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (1.B)
extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness- frequency response is generated based at least in part upon a dispersion analysis; (1.C)
calculating a slowness density log of the slowness-frequency response; (1.D)
obtaining an initial shear slowness estimate based on the slowness density log; (1.E)
wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:
	determining a fitting range including a slowness fitting maximum and a slowness fitting minimum; (1.E.1)
	minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum ; (1.E.2)
	and calculating the initial shear slowness estimate based on the minimized misfit; (1.E.3)
generating a dispersion model comprising one or more model parameters; (1.F)
and performing a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency response and the dispersion model. (1.G)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations 
For example, limitation/steps of “extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness- frequency response is generated  based at least in part upon a dispersion analysis; (1.C) generating a dispersion model comprising one or more model parameters; (1.F)” are treated by the Examiner as belonging to a combination of mental process and mathematical concept grouping. Specification (Spec.) eq. 1 of transformation to frequency domain [0039] (statistical math) and dispersion analysis technique (graphical representation with human visual judgement) are identified for limitation (1.C) and Spec. eq. 10 of [0053] with parameter selection/adjustment are identified for limitation (1.F), as showing supports for the interpretation.
Limitations/steps of “calculating a slowness density log of the slowness-frequency response; (1.D) obtaining an initial shear slowness estimate based on the slowness density log; (1.E)” and newly incorporated limitations (1.E.1 ~1.E.3) are treated as belonging to mathematical concept grouping or combination of mathematical and mental process groupings in light of Spec. eq. 2 of [0044-0045] for limitation (1.D) and in light of Spec. eq. 3-6 of [0049-0050] for limitation groups (1.E and 1.E.1~1.E.3).
i.e. Spec. eq. 11 and eq. 12 [0055]) and optional insignificant extra solution activity (if dispersion auto match inversion is performed by running an optimization tool or simulation).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A computer-implemented method for improving borehole dispersive wave processing (1.A)”  and “obtaining, from an acoustic logging tool in a borehole, acoustic waveforms”;
In Claim 10: “A system for improving borehole dispersive wave processing”, “an acoustic logging tool having an array of receivers configured to acquire acoustic waveforms”, “at least one processor in communication with the acoustic logging tool; and at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to”; 
In Claim 16: “A non-transitory computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations”;
As per claim 1, the additional element in the preamble of “A method computer-implemented method for improving borehole dispersive wave processing” (1.A) is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular technological environment or field of use leveraging general computer technology.
The limitation/step “obtaining, from an acoustic logging tool in a borehole, acoustic waveforms” represents a data gathering/acquisition process step in the art and only add insignificant extra-solution activity to the judicial exception.
In Claim 10, the additional element in the preamble of “A system for improving borehole dispersive wave processing” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a particular technological environment or field of use as an intended purpose.  “A system” is generic and not particular. The limitation/element “at least one processor in communication with the acoustic logging tool and at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to” represents general computer sub component elements interfacing with the acoustic tool. Both limitations/elements “at least one processor with memory” and “the acoustic logging tool” are generic and not particular.
In Claim 16, the additional element in the preamble of “A non-transitory computer-readable device having stored therein instructions which, when executed by 
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “an acoustic logging tool, a borehole, processor(s), a non-transitory computer-readable storage medium, and a computer-readable device” are well understood routine and conventional elements in the art as disclosed in the prior art of record (Step 2B analysis, see Tang and other references under 35 USC 103 rejections).
  The claims, therefore, are not patent eligible. The same analysis applies to remaining claims 2-3, 5-12, 14-18 and 20 in the same way as claim 1 using the provided record of prior art.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tang (US 20100085835 A1), hereinafter, ‘Tang’ in view of Zhang (CN 104316961 B), hereinafter ‘Zhang’,  Ivosev (US 20130124104 A1), hereinafter ‘Ivosev’ and Collins (US 20150049585 A1), hereinafter ‘Collins’.
As per claim 1, Tang discloses the claim as follows.
	A computer-implemented method for improving borehole dispersive wave processing, the computer-implemented method, comprising: (a method for estimating a slowness [0009], computer-readable instructions [0011], Curve-Fitting Dispersion Analysis Method [0021], improving the accuracy [0040], a method 60 for estimating a slowness [0058, Fig 6])
	obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic 
	extracting a slowness-frequency response from the acoustic waveforms, the slowness-frequency response based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtaining an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])

Tang further discloses “wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:” (detecting edge of the peak distribution [0007 line 
	“determining a fitting range” (fit the dispersion characteristics, stretch the theoretical curve along the slowness axis, while the x and y parameters move and stretch the curve along the frequency axis, providing a wide range of flexibility to fit the dispersion data [0029], calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 

However, the combined prior art does not explicitly disclose “a fitting range including a slowness fitting maximum and a slowness fitting minimum” and is silent regarding “minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum”.



Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhang and Ivosev to perform “determining a fitting range including a slowness fitting maximum and a slowness fitting minimum; minimizing a misfit between an edge of the slowness density log and an edge fitting function based 

Tang further discloses “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 
	“performing a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, equivalent to the dispersion model, and dispersion data, equivalent to the slowness-frequency response [0029, eq. 7]).

However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave 
	explicitly discloses  “performing a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “perform a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically (Tang - A challenge for processing acoustic data, is how to correctly handle the dispersion effect of the waveform data, because the dispersion effect is the fundamental nature of elastic wave propagation in a waveguide such as a borehole penetrating an earth formation [0004]) 

As per claim 10, Tang discloses the claim as follows.
	A system for improving borehole dispersive wave processing, the system comprising: (apparatus [0010], Curve-Fitting Dispersion Analysis Method [0021], improving the accuracy [0040], a method 60 for estimating a slowness [0058, Fig 6])
	an acoustic logging tool having an array of receivers configured to acquire acoustic waveforms; (an acoustic source, receivers, acoustic waveform data [0010]; logging tool [0064, Fig. 7 item 70 items 77, claim 4])
	at least one processor in communication with the acoustic logging tool; and  at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to: (a processing system [0010], The system may have components such as a processor, storage media, memory, input, output, communications link, in conjunction with a set of computer executable instructions stored on a computer readable medium, when executed causes a computer to implement the method of the present invention [0062, Fig, 7 items 78 and 79])

	extract a slowness-frequency response from the acoustic waveforms, wherein the slowness-frequency response is generated based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculate a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtain an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])


	“determining a fitting range” (fit the dispersion characteristics, stretch the theoretical curve along the slowness axis, while the x and y parameters move and stretch the curve along the frequency axis, providing a wide range of flexibility to fit the dispersion data [0029], calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 

However, the combined prior art does not explicitly disclose “a fitting range including a slowness fitting maximum and a slowness fitting minimum” and is silent regarding “minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum”.

Zhang discloses specifying the minimum and maximum slowness fitting range (fit the determined shot delay of m points, selects each of the m points of minimum offset distance, equivalent to minimum slowness fitting range, to a maximum offset distance range, equivalent to maximum slowness fitting range … determining initial values of each point high-speed layer speed, equivalent to inverse slowness [pg. 14 line 1 - 37])

Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhang and Ivosev to perform “determining a fitting range including a slowness fitting maximum and a slowness fitting minimum; minimizing 

Tang further discloses “generate a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 
	“perform a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, equivalent to the dispersion model, and dispersion data, equivalent to the slowness-frequency response [0029, eq. 7]).

However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generate a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave 
	explicitly discloses  “perform a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “perform a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claim 16, Tang discloses the claim as follows.

	obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic waveform data [0009]; a logging instrument in a borehole penetrating the earth [0019, Fig. 7], receiver, acoustic waveform data [0058, Fig. 6 step 62])
	extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness-frequency response is generated based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of 
	obtaining an initial shear slowness estimate based on the slowness density log, (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])

Tang further discloses “wherein obtaining the initial shear slowness estimate further comprises performing edge fitting by:” (detecting edge of the peak distribution [0007 line 5 from the end], detecting the edge of the peak may also provide an estimate of the formation slowness, curve-fitting method [0041 line 5-1 from the end]; slowness curve tracks the edge of the SPD function quite well. We recall that the method of Huang and Yin (2005) estimates the formation slowness by detecting the edge of the histogram [0042]), 
	“determining a fitting range” (fit the dispersion characteristics, stretch the theoretical curve along the slowness axis, while the x and y parameters move and stretch the curve along the frequency axis, providing a wide range of flexibility to fit the dispersion data [0029], calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 

However, the combined prior art does not explicitly disclose “determining a fitting range” and is silent regarding “minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum”.

Zhang discloses specifying the minimum and maximum slowness fitting range (fit the determined shot delay of m points, selects each of the m points of minimum offset distance, equivalent to minimum slowness fitting range, to a maximum offset distance range, equivalent to maximum slowness fitting range … determining initial values of each point high-speed layer speed, equivalent to inverse slowness [pg. 14 line 1 - 37]).

Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhang and Ivosev to perform “determining a fitting range including a slowness fitting maximum and a slowness fitting minimum; minimizing a misfit between an edge of the slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum; and calculating the initial shear slowness estimate based on the minimized misfit” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.


Tang further discloses “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 


However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
	explicitly discloses  “performing a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “perform a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claims 2, 11 and 17, Tang, Zhang, Ivosev and Collins disclose claims 1, 10 and 16 set forth above.
Tang further discloses “wherein the dispersion auto match inversion is further based on the initial shear slowness estimate (selecting slowness dispersion data [0009, 0058, Fig, 6 step 65]) and comprises minimizing the difference between the slowness-frequency response and the dispersion model. (dispersion curve, mathematical function, in terms of the wave slowness and four variable parameters [0027, eq. 5, 6], With the four parameter function, we want to fit the dispersion characteristics, representing the dispersion model, minimization [0029, eq. 7], fitting comprises minimizing the following misfit error function between a theoretical curve and the slowness dispersion data [claim 9]).

As per claims 3, 12 and 18, Tang, Zhang, Ivosev and Collins disclose claims 1, 10 and 16 set forth above.

Tang further discloses “model parameters” (model parameters, fitting curve, minimal set of only four parameters [0020], fit the dispersion characteristics of a guide wave mode, “model” parameters [0029]”, but does not explicitly disclose “wherein obtaining the final shear slowness estimate comprises calculating the one or more model parameters for a final dispersion model”.

Collins further discloses “wherein obtaining the final shear slowness estimate comprises calculating the one or more model parameters for a final dispersion model” (the model parameters, With these seven parameters, a corresponding dispersion curve can be retrieved from the library [0039, Fig.8], Based on the current parameter values, the process solves for shear wave slowness, equivalent to the final shear slowness estimate [0052, Fig. 8 clock/step 804, 808]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “calculate the one or more model parameters for a final dispersion model and obtain the final shear slowness estimate” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claims 5, 14, Tang, Zhang, Ivosev and Collins disclose claims 1 and 10 set forth above.
Tang further discloses 
	wherein extracting a slowness-frequency response further comprises generating a 2D coherence/semblance slowness-frequency map of the acoustic waveforms. (calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 64], The slowness-frequency coherence of the data is displayed in FIG.5C [0057])

As per claim 6, Tang, Zhang, Ivosev and Collins disclose claim 1 set forth above.
Tang further discloses 
	wherein extracting a slowness-frequency response further comprises transforming the acoustic waveforms from the time domain to the frequency domain. (Transforming the acoustic waveform data into a frequency domain to provide frequency domain data [0058, Fig. 6 step 63, claim 1])

As per claims 7 and 15, Tang, Zhang, Ivosev and Collins disclose claims 1 and 10 set forth above.
Collins further discloses 
	wherein the one or more model parameters are adjusted to compensate for the influence of one or more formation and borehole parameters on the dispersion model. Collins (adapt weights, adjust slowness … estimate [0052, 0057, Fig. 8 block/step 806, 814], adjusting the frequency-dependent weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to adjust the one or more model parameters for compensating the influence of one or more formation and borehole parameters on the dispersion model to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claims 8 and 20, Tang, Zhang, Ivosev and Collins disclose claims 3 and 18 set forth above.
Collins further discloses 
	generating adjusted dispersion models by inserting the one or more model parameters for the final dispersion model into dispersion library, wherein the dispersion library can be adjusted for different borehole and formation scenarios. (a pre-computed library of dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, With these seven parameters, a corresponding dispersion curve can be retrieved from the library [0036], the library should be expanded to include the necessary region [0046], extend the equations, for other parameters [0046])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

As per claim 9, Tang, Zhang, Ivosev and Collins disclose claim 1 set forth above.
Tang further discloses 
	wherein the dispersion model comprises a theoretical frequency-slowness response. (theoretical curve along the slowness axis, along the frequency axis, the theoretical dispersion curve given by equation [0029, 0027, eq. 5])

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Wu (US 20060120217 A1) discloses obtaining a model dispersion curve based on a borehole-formation model having a set of borehole-formation parameters [abs] and performing a dispersion auto match inversion to obtain a final shear slowness estimate (match, in the least square sense, the measured waveforms to a tool-borehole-formation model [0066], the inverted DTs, representing formation shear slowness, values match the model DTs values almost exactly with negligible errors [0090]).



	Zhang (Z. Zhang and et al, “Robust estimation of shear slowness from quadrupole mode in LWD environment”, The 18th Formation Evaluation Symposium of Japan, September 27 - 28, 2012) discloses “A robust two-parameter inversion method was developed to obtain the shear slowness from quadrupole measurements in an LWD environment. The cost function of the inversion is built on top of semblance value, which is based on waveform back-propagation. A fast peak-search method is used to locate the maximum semblance on a 2-D plane with dimensions of shear slowness and environment slowness parameter (ESP). To minimize the errors from unknown mud slowness value, automatic selection of the processing frequency band is designed to cover the range most sensitive to shear slowness that also includes energetic signals on the higher frequency side” [pg. 7, conclusion].

	Mandal (B. Mandal, “Borehole Acoustic-Array Processing using Model-Based Adaptive Filtering”, SEG San Antonio 2011 Annual Meeting) discloses a model-based adaptive filtering method applied prior to the standard semblance processing to minimize the dispersion of the different modes of propagation along the borehole and A 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DOUGLAS KAY/Examiner, Art Unit 2865